Citation Nr: 1212065	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-07 045	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tachycardia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for radiculopathy of the right leg.

4.  Entitlement to an initial evaluation in excess of 10 percent from July 25, 2006 to April 4, 2007, from June 1, 2007 to November 25, 2007, and from January 1, 2008 to April 18, 2010 for service-connected residuals of right knee total arthroplasty (right knee disorder).

5.  Entitlement to an evaluation in excess of 30 percent beginning June 1, 2011 for service-connected right knee disorder.

6.  Entitlement to an initial evaluation in excess of 10 percent from September 29, 2003 to May 23, 2007 and in excess of 20 percent from July 1, 2007 to November 2, 2010 for service-connected residuals of left knee total arthroplasty (left knee disorder), to include the assignment of separate compensable ratings for instability and arthritis.
7.  Entitlement to an evaluation in excess of 30 percent beginning January 1, 2012 for service-connected left knee disorder.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty for training (ACTDUTRA) from January 22, 1987 to May 8, 1987.  He also served with the Ohio National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2011, and a copy of the transcript is of record.  Additional private medical evidence was added to the claims files after the most recent Supplemental Statement of the Case, along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for tachycardia, hypertension, and radiculopathy of the right leg; entitlement to an initial evaluation in excess of 30 percent for right knee disorder beginning June 1, 2011 and in excess of 30 percent for left knee disorder beginning January 1, 2012; and entitlement to TDIU, are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for increased ratings for his 
service-connected knee disabilities; and he has otherwise been assisted in the development of his claims.

2.  Range of motion of the right knee was reported to be from 10 to 90 on evaluation in January 2008, from 0 to 90 degrees in June 2008, from 0 to 94 in January 2009, and from 0 to 110 in September 2009.

3.  Severe instability of the left knee was shown on evaluation on June 25, 2008.

4.  Range of motion of the left knee was reported to be from 0 to 100 degrees in January 2008, from 0 to 130 degrees in June 2008, and from 0 to 90 in January 2009.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent from July 25, 2006 to April 4, 2007, from June 1, 2007 to November 25, 2007, and from January 1, 2008 to April 18, 2010 for service-connected right knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2009).

2.  The criteria for an initial evaluation in excess of 10 percent from September 29, 2003 to May 23, 2007 and in excess of 20 percent from July 1, 2007 to November 2, 2010 for service-connected left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2010).

3.  The criteria for a separate initial evaluation of 30 percent for severe instability of the left knee beginning on June 25, 2008 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in September 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection for a left knee disability.  Service connection was subsequently granted for a left knee disability by rating decision in October 2005.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the September 2004 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a January 2008 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Joint examinations were conducted in June 2008 and January 2009.

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his December 2011 hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the December 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999).   


Analysis of the Claims

The Veteran was granted service connection for left knee disorder by rating decision in October 2005 and assigned a noncompensable rating effective September 29, 2003.  The Veteran timely appealed the assigned rating.  A March 2006 rating decision granted a rating of 10 percent for the left knee disorder, effective September 23, 2003.  A September 2007 rating decision granted a temporary total rating (TTR) for the left knee disorder from May 24, 2007 to June 30, 2007, with a 10 percent rating effective again on July 1, 2007.  

An August 2008 rating decision granted service connection for a right knee disorder, as secondary to the service-connected left knee disorder, and assigned a 10 percent rating from July 25, 2006 to April 4, 2007; a TTR rating from April 5, 2007 to May 31, 2007; a 10 percent rating from June 1, 2007 to November 25, 2007; a TTR from November 26, 2007 to December 31, 2007; and a 10 percent rating effective January 1, 2008.  The Veteran timely appealed the 10 percent ratings.  

An October 2010 rating decision granted a TTR for the right knee disorder from April 19, 2010 to May 31, 2011, based on surgery and convalescence, with a 30 percent rating assigned effective June 1, 2011.  A January 2011 rating decision granted a 20 percent rating for the left knee from July 1, 2007 to November 2, 2010, and a TTR from November 3, 2010 to December 31, 2011, based on surgery and convalescence, with a 30 percent rating assigned effective January 1, 2012.

The Veteran has contended, including at his December 2011 hearing, that his service-connected knee disorders were more severely disabling than is reflected by the assigned ratings prior to his total knee replacements.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

VA treatment reports dated from April 2005 to March 2006 reveal a notation in September 2005 of chronic knee pain due to osteoarthritis.

July 2006 treatment reports from Southern Ohio Medical Center reveal degenerative arthritis of the right knee.

Private treatment records from Southern Ohio Medical Center, dated from February to June 2007, reveal that the Veteran underwent arthroscopy for a medial meniscus tear of each knee, as well as a partial lateral meniscectomy of the right knee, with post-surgery physical therapy.

According to treatment reports from the Southern Ohio Medical Center, dated in October and November 2007, the Veteran underwent surgery for a tear in the right medial meniscus and for an anterior cruciate ligament rupture.

According to a VA orthopedic consultation report for January 2008, the Veteran complained of bilateral knee pain with locking and popping.  He was using crutches because of recent surgery of the right knee.  There was mild effusion of the right knee and mild tenderness around the left medial joint space.  The Veteran did not have instability.  Range of motion was from 10 to 90 degrees in the right knee and from 0 to 100 degrees in the left knee.

June 2008 records for VA purposes from the Ohio State University Medical Center reveal that the Veteran used a cane and knee braces to walk.  He complained of locking and popping with instability of the left knee; he noted an average of five potential falls a day, although he was sometimes able to hold on to sometime, such as a wall, to prevent falling.  It was noted that the Veteran's son, who accompanied him to the examination, was a witness to the Veteran's daily problems with left knee instability.  The Veteran's gait was antalgic and slow without his cane and braces.  Range of motion was from 0 to 90 degrees on the right and from 0 to 130 degrees on the left limited by pain.  There was no additional loss of motion on repetitive testing due to weakness, fatigue, lack of endurance, or incoordination.  MRI of the knees were obtained in July 2008 revealed tears of the medial menisci and osteoarthritis.  

The assessments in July 2008 were left knee meniscus tear, status post meniscectomy, with post-surgical changes and osteoarthritis; and right knee joint effusion with osteoarthritis and evidence of anterior cruciate ligament reconstruction.  It was noted that the left knee disorder was at least as likely as not a progression of the service-related injury and degenerative changes and that the right knee disorder was at least as likely as not a result of recurrent falls due to left knee instability and locking, given the Veteran's history and the examination findings.

VA treatment records from September 2008 to January 2009 reveal notations of degenerative joint disease of the knees.

The Veteran complained on VA knee evaluation in January 2009 of giving way, instability, pain, stiffness, and weakness of the left knee and of instability, pain, stiffness, and weakness of the right knee.  He used a cane to walk.  Examination did not find instability of either knee.  Range of motion was from 0 to 90 degrees on the left and from 0 to 94 degrees on the right.  Motion after repetition was 0 to 82 degrees on the left and 0 to 86 degrees on the right.  No ankylosis was found.  A summary of examination finding included decreased bilateral knee range of motion, unsteadiness, and left knee "locking."

When the Veteran's right knee was evaluated by VA in September 2009, range of motion was from 0 to 110 degrees.  There was no ligamentous instability.  It was noted that the Veteran was guarded and that it was difficult to exam his right knee.

Hospital reports from the Southern Ohio Medical Center reveal that the Veteran had a right total knee arthroplasty in April 2010 and a left total knee arthroplasty in November 2010.  

The Veteran testified at his December 2011video hearing in support of his increased rating claims.
To warrant a schedular rating in excess of 10 percent for knee disability during the periods noted above, based on limitation of motion due to arthritis, there would need to be evidence of limitation of flexion to no more than 30 degrees or limitation of extension to 15 degrees or more; to warrant a rating in excess of 20 percent, there would need to be evidence of limitation of flexion to no more than 15 degrees or limitation of extension to 20 degrees or more.  However, motion of the right knee was from 10 to 90 degrees in January 2008 and from 0 to at least 90 degrees in June 2008, January 2009, and September 2009; motion of the left knee was from 0 to 100 degrees in January 2008, from 0 to 130 degrees in June 2008, and from 0 to 90 degrees in January 2009.  Consequently, a higher rating is not warranted for either knee during the appeal period under the rating criteria for limitation of motion.  

Because there is also no medical evidence of ankylosis or impairment of the tibia and fibula, a higher evaluation is not warranted during the appeal period for knee disability under another diagnostic code for the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2010).  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  

In this case, the Veteran has been assigned a 10 percent and then a 20 percent rating for arthritis of the left knee.  Although it was noted in January 2008 that there was no instability, the Veteran complained of significant daily locking and instability of the left knee on evaluation on June 25, 2008; and the assessment was that, based on the examination findings and clinical history, he had recurrent falls due to left knee instability and locking.  Although it was noted on evaluation in January 2009 that there was no instability, it was later noted in the evaluation summary that the Veteran had "locking" of the left knee, which appears to support the prior findings of left knee locking and instability.  Consequently, the Board finds that a separate 30 percent evaluation is warranted for severe instability of the left knee under Diagnostic Code 5257, beginning June 25, 2008.  As there are no complaints or findings of instability of the right knee, a separate rating is not warranted.

As limitation of flexion of either knee has not been severe enough on any of the above-noted evaluations to warrant a compensable evaluation, a higher rating is not warranted for either knee disorder based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence does not show knee symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for a higher evaluation for limitation of flexion or extension of either leg.  It was noted on evaluation in June 2008 that there was no additional loss of function on repetitive motion.  Although there was some additional loss of motion on repetitive testing in January 2009, motion of each knee at the time was still from 0 to more than 80 degrees, which would not warrant a compensable rating.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his knee symptoms, which have included pain and loss of motion.  His complaints are also credible to the extent that they reflect pain.  The Veteran's complaints have been considered, however, the assigned ratings for loss of knee motion are primarily based on the objective measurement of knee motion, as discussed above.  Moreover, the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology under the other rating codes for the knee, such as ankylosis.   

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2010).

The medical findings during the appeal periods in question do not indicate that either the Veteran's right or left knee disorder causes "marked" interference with employment.  In fact, the Veteran has been assigned a TTR for each knee when the knee caused "marked" interference with employment.  As noted above, range of motion of either knee was from at least 10 to 90 degrees in the right knee and from 0 to at least 90 degrees on the left.  Even repetitive motion did not prevent flexion to more than 80 degrees on either side.  There is also no evidence of frequent periods of hospitalization due to either service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for either knee during the periods in question pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the increased rating claims denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 10 percent from July 25, 2006 to April 4, 2007, from June 1, 2007 to November 25, 2007, and from January 1, 2008 to April 18, 2010 for the Veteran's service-connected right knee disorder is denied.

An initial evaluation in excess of 10 percent from September 29, 2003 to May 23, 2007 and in excess of 20 percent from July 1, 2007 to November 2, 2010 for the Veteran's service-connected left knee disorder is denied.

Entitlement to a separate initial evaluation of 30 percent for instability of the left knee is granted effective June 25, 2008, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Although the Veteran testified at his December 2011 video hearing that he initially incurred tachycardia and elevated blood pressure readings while on ACTDUTRA with the Ohio Army National Guard in August 1999, and the evidence shows that his service in the Ohio Army National Guard included from June 1999 to December 2000, there is no evidence on file that he was on ACTDUTRA in August 1999.

Although a May 2008 EMG did not find lumbar radiculopathy, a November 2011 private electrodiagnostic report appears to show some pathology.  Consequently, it is unclear whether the Veteran currently has radiculopathy of the right leg due to service-connected low back disability.

The Veteran had a total right knee arthroplasty in April 2010 and a total left knee arthroplasty in November 2010.  As required by 38 C.F.R. § 4.71a, Diagnostic Code 5055, each service-connected total knee replacement was initially rated as 100 percent disabling.  After the one-year period following implantation, Diagnostic Code 5055 provides that the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  The Veteran was assigned a 30 percent rating for the right knee effective June 1, 2011 and a 30 percent rating for the left knee effective January 1, 2012.  

Although it was noted on the May 2011 rating decision that the Veteran was to have a future examination of the right knee in June 2011 and a future examination of the left knee in January 2012, no VA examination of the knees has been conducted since February 2011.  Consequently, additional development is needed prior to Board adjudication of the issues of entitlement to an evaluation in excess of 30 percent beginning June 1, 2011 for service-connected right knee disorder and entitlement to an evaluation in excess of 30 percent beginning January 1, 2012 for service-connected left knee disorder.

With respect to the Veteran's TDIU claim, the Board notes that there is no examiner's opinion on file on whether the Veteran's service-connected disabilities are severe enough to preclude substantially gainful employment, especially in light of the above grant of a separate 30 percent rating for instability of the left knee.  Moreover, as the service connection issues on appeal are being remanded for additional development, it would be premature to address the TDIU issue.

Based on the above, the Board finds that additional development is warranted prior to final adjudication of all of the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must contact the Veteran and ask him to provide the names and addresses, as well as the dates of treatment, of all health care providers who have treated him since November 2011, the date of the most recent evidence on file, for tachycardia, hypertension, right leg radiculopathy, or for a service-connected knee and/or low back disability.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 
If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO. 

2.  The AMC/RO will attempt to obtain, and associate with the claims files, written evidence of the dates of the Veteran's ACTDUTRA in order to determine whether the Veteran was on ACTDUTRA with the Ohio National Guard in August 1999.  If this information cannot be obtained, a written explanation of the actions taken will be associated with the claims folder.

3.  The AMC/RO will arrange for review of the relevant medical evidence of record by an appropriate health care provider to determine whether the Veteran has radiculopathy of the right leg and, if so, whether it is at least as likely as not caused or aggravated by his service-connected low back disorder.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated. 

b. After reviewing the claims files, the reviewer must provide an opinion on whether the Veteran has radiculopathy of the right lower extremity secondary to service-connected low back disability, which will include a discussion of the May 2008 and November 2011 findings noted above. 

c. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she must so state. 

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

e. If the review determines that a current neurological examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The AMC/RO will also arrange for examination of the Veteran by an appropriate health care provider to determine the current severity of his service-connected knee disorders and whether the Veteran's 
service-connected disabilities are severe enough to prevent him from performing substantially gainful employment.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the symptomatology and severity of the Veteran's service-connected knee disorders, in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055, and on whether the Veteran's service-connected disabilities, by themselves, are severe enough to prevent him from gainful employment. 

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she must so state. 

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

7.  Thereafter, the AMC/RO must readjudicate the issues of entitlement to service connection for tachycardia and hypertension and secondary service connection for radiculopathy of the right leg; entitlement to an evaluation in excess of 30 percent for service-connected right knee disorder beginning June 1, 2011 and entitlement to an evaluation in excess of 30 percent for service-connected left knee disorder beginning January 1, 2012; and entitlement to TDIU.  These adjudications will be based on all relevant evidence on file, to include any additional evidence added as a result of this remand.  If any of the benefits sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond. 

Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


